                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF TENNESSEE


UNITED STATES OF AMERICA,                           )
                                                    )
              Plaintiff,                            )
v.                                                  )     No. 3:14-CR-124
                                                    )     Judge Reeves
SHERRY ANN FETZER                                   )
                                                    )
              Defendant.                            )



                           MEMORANDUM AND ORDER


       Before the court is defendant’s motion for early termination of probation and return

of her passport [R. 511]. On January 20, 2017, defendant was sentenced to three (3) years

of supervised probation following her guilty plea to conspiring to distribute and to possess

with intent to distribute controlled substances.        In support of her motion for early

termination, defendant states she is currently employed at Revitalyze MD and performs

administrative activities. She has an opportunity to travel to Europe from January 20, 2020

to January 26, 2020. She needs the return of her passport to complete her travel plans.

       The Probation Office reports that defendant as completed 35 months of a 36-month

term of probation. Her term of probation will expire on January 19, 2020. Defendant has

maintained a stable residence and employment, paid all court-ordered financial obligations,

and has been in compliance with all conditions of supervision. She has incurred no new

criminal charges while on probation. The Probation Office believes defendant poses no

identifiable risks to public safety. Thus, the Probation Office has no objection to early
termination. However, the government does object to early termination pointing out that

defendant is asking the court to reduce her actual sentence in this case.

       Defendant moves for early termination of supervised probation pursuant to 18

U.S.C. § 3583(e) which provides:

       The court may, after considering the factors set forth in section 3553(a)(1),
       (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(6), and (a)(7) –

       Terminate a term of probation and discharge the defendant released at any
       time after the expiration of one year of supervised release, pursuant to the
       provisions of the Federal Rules of Criminal Procedure relating to the
       modification of probation, if it is satisfied that such action is warranted by
       the conduct of the defendant released and the interest of justice.

18 U.S.C. § 3583(e)(1).

       After carefully considering the requirements of the statute, the court finds that the

relevant portions of 18 U.S.C. § 3583(e) support an early termination of defendant’s

probation. In support of this determination, the court notes that defendant has completed

more than half of her term of supervised probation and that defendant is in compliance with

the conditions of her probation.     In addition, the Probation Office does not oppose

termination. It appears to the court that defendant has rehabilitated herself and she poses

no threat to any individual or the community to reoffend. Accordingly, because the

requirements of 18 U.S.C. § 3583(e)(1) have been satisfied, the court finds the motion for

early termination of probation [R. 511] well taken, and it is hereby GRANTED.

Defendant’s term of supervised probation is TERMINATED.




                                             2
       IT IS FURTHER ORDERED that the Probation Office return defendant’s

passport to her.


                            ____________________________________________
                            CHIEF UNITED STATES DISTRICT JUDGE




                                    3
      The court is glad to hear that defendant is doing well. The court wishes defendant

success in her future endeavors.

      IT IS SO ORDERED.


                                   ____________________________________________
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                           4
